Title: To Benjamin Franklin from Thomas Percival, 11 May 1784
From: Percival, Thomas
To: Franklin, Benjamin



Dear Sir.
Manchester May 11th. 1784.

I cannot omit the favourable opportunity, which the Tour of my young Friend Mr. White affords me, of paying my respects to you; and of requesting your acceptance of a Vol. of Moral and Literary Dissertations, which I have just published. Your approbation of my little Work, I should deem a distinguished honour: But whatever opinion you may form of it, I hope and trust it will not be unacceptable to you, as a memorial of my cordial esteem & veneration.
How happy would it render your Friends, to see you once more in England! But with respect to yourself, it is doubtful whether you might not feel more pain than pleasure, from such a visit. Time has produced many changes, which you would lament: and amongst these, the loss of Sir John Pringle has almost ruined the Royal Society. But you are no stranger, I presume, to the disgraceful contentions of that learned body, & to the

conduct of the President, both to his excellent predecessor and to many of the Fellows.
We have established a very useful Literary & Philosophical Society here, and shall soon publish a Vol. of Memoirs. I shall inclose the account of another Institution, in the success of which, I am much interested. Mr. White, who is an intelligent young man, will inform you of the progress we have made in it, and of the encouragement with which it has been honoured.
I have not heard very lately either from Dr. Price or Dr. Priestley. But I believe they are both well. From Mr. Vaughan I had a letter a few days ago. He has sent me some curious observations on Cold, made by Professor Patrick Wilson, at Glasgow. I would transmit a copy of the paper, but you will probably have it communicated to you, long before this packet arrives.
With the most cordial respect and esteem, I am, Dear Sir, Your faithful, & very affect. hble. Servt.

Tho. Percival

 
Addressed: To / Doctor Benjn. Franklin / Paris.— / with a Book—by favr. of Mr. White
Notation: Thomas Percival 11 May 1784
